                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


LESLIE SCOTT, TAL BECKER,                           Case No. 3:21-cv-00401
individually and on behalf of others
similarly situated,
                                                    Judge William L. Campbell, Jr.
               Plaintiffs,
                                                    Magistrate Judge Alistar Newbern
v.
RVSHARE LLC

               Defendant.


     MEMORANDUM IN SUPPORT OF DEFENDANT RVSHARE LLC’S MOTION TO
        STAY PROCEEDINGS AND COMPEL INDIVIDUAL ARBITRATION

        Defendant RVshare LLC (“RVshare”) submits this Memorandum of Law in support of its

Motion to Stay Proceedings and Compel Individual Arbitration, pursuant to the Federal Arbitration

Act (“FAA”), 9 U.S.C. § 1, et seq.

                                        INTRODUCTION

        Plaintiffs Leslie Scott (“Scott”) and Tal Becker (“Becker” and collectively, “Plaintiffs”)

purport to bring a class action against RVshare based on alleged misrepresentations regarding

RVshare’s recreational vehicle (“RV”) rental and claims process through its online platform,

RVshare.com. While Plaintiffs’ complaint (Doc. 1) lacks merit for a number of reasons, this Court

is not the proper forum for resolution of their claims.

        By renting RVs through RVshare.com, Plaintiffs agreed to RVshare’s Terms of Service

and the arbitration clause contained therein. Specifically, Plaintiffs and RVshare agreed to resolve

“[a]ny and all claims . . . by binding arbitration, rather than in court.” In addition, by accepting

the Terms of Service, Plaintiffs and RVshare also agreed that they “are each waiving the right to

participate as a plaintiff or class member in any purported class action lawsuit.”



     Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 1 of 21 PageID #: 110
       Courts, including the Middle District of Tennessee, “have consistently upheld these type

of agreements, which are known as clickwrap agreements.” See, e.g., Anderson v. Amazon.com,

Inc., 478 F. Supp. 3d 683 (M.D. Tenn. 2020) (“Anderson I”); Anderson v. Amazon.com, Inc., 490

F. Supp. 3d 1265 (M.D. Tenn. 2020) (“Anderson II”). A “clickwrap” agreement is commonly

defined as “an agreement as to which a website user must manifest assent to the terms of the

agreement by clicking on an icon.” See Anderson I, 478 F. Supp. 3d at 697 n.4 (citing Traton

News, LLC v. Traton Corp., 528 F. App’x 525, 526 n.1 (6th Cir. 2013)). Moreover, the FAA and

U.S. Supreme Court precedent require that the parties’ agreements to arbitrate be “rigorously

enforced” as written and according to their terms. See 9 U.S.C. § 1, et seq.; Am. Express Co. v.

Italian Colors Rest., 570 U.S. 228, 233 (2013). Accordingly, for these reasons and the reasons

that follow, RVshare respectfully requests that this Court stay the instant litigation pending

arbitration and compel Plaintiffs to arbitrate their claims on an individual basis.

                                   STATEMENT OF FACTS1

       A.      Plaintiffs agreed to RVshare’s Terms of Service at least three times.

       RVshare operates an online rental marketplace where consumers can rent RVs such as

diesel pushers, camper vans, motorhomes, and travel trailers. (Compl. ¶ 3; Klenotic Dec. ¶ 5.)

RVshare’s website (RVshare.com) allows owners to list their RVs for rental use, and likewise

allows renters to submit reservation requests directly to RV owners.           (Klenotic Dec. ¶ 6.)

Importantly, before renters can use RVshare’s online platform, they must agree to RVshare’s

Terms of Service. (Id. ¶ 7.) Any user of RVshare’s platform manifests his or her agreement to

RVshare’s Terms of Service at least three times.



1
  For purposes of this Motion only, the facts set forth herein are based on the well-pleaded
allegations of the complaint (Doc. 1) and the Declaration of Thomas Klenotic (“Klenotic Dec.”).




    Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 2 of 21 PageID #: 111
       First, any person who attempts to rent an RV on RVshare.com must agree to the Terms of

Service to begin the booking process. (Klenotic Dec. ¶¶ 8-10, Ex. A.) The “Begin your booking”

page on RVshare’s website contains the following language: “By clicking ‘Agree & Continue’,

you are agreeing to the RVShare Terms of Service.” (Id.) The phrase “Terms of Service” is

hyperlinked, appearing in blue, bolded font and RVshare’s Terms of Service can be accessed by

clicking on this hyperlink. (Id.) As depicted in the image below, the placement of this language

is directly adjacent to the “AGREE & CONTINUE” button:




       Second, any renter must confirm his or her agreement to the Terms of Service before

confirming payment details and committing to the booking. (Klenotic Dec. ¶¶ 11-14, Ex. B.) The

“Confirm & Pay” page on RVshare’s website contains the following language: “By clicking on

‘Confirm & Pay’, you agree…to the RVshare Terms of Service.” (Id.) The phrase “RVshare

Terms of Service” is hyperlinked, appearing in blue font and the Terms of Service can be accessed

by clicking on that hyperlink. (Id.) As shown by the image below, this language referencing the

Terms of Service appears immediately above the “Confirm & Pay” button:




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 3 of 21 PageID #: 112
       Both Plaintiffs claim to have rented RVs using RVshare.com. (Compl. ¶¶ 8, 53, 72-73.)

As such, Plaintiffs were required to, and did, complete the booking process described above.

(Klenotic Dec. ¶¶ 16, 21.). RVshare’s records show that Scott agreed to the Terms of Service by

clicking “Agree & Continue” on the Begin your Booking screen on June 11, 2020, and also

confirmed her agreement of the Terms of Service by clicking the “Confirm & Pay” button on the

final screen that same day. (Id. ¶¶ 15-16, Exs. A-C.) Likewise, RVshare’s records show that

Becker agreed to the Terms of Service by clicking “Agree & Continue” on the Begin your Booking

screen on October 13, 2020, and also confirmed her agreement of the Terms of Service by clicking

the “Confirm & Pay” button on the final screen that same day. (Id. ¶¶ 15, 21, Exs. A-C.)



   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 4 of 21 PageID #: 113
       Third, before booking their RVs, both Plaintiffs agreed to certain rental terms, which

incorporated the Terms of Service into their respective rental agreements and further directed

Plaintiffs to “read this RV Rental Agreement & Optional Insurance Terms (along with the

RVshare.com Terms of Service, the “Terms”) carefully before consummating the rental of the

RV.” (Klenotic Dec. ¶¶ 15-17, 21-22; Exs. C, D, & F). Accordingly, Plaintiffs agreed to

RVshare’s Terms of Service at least three separate times in renting RVs through RVshare.com.

       B.      RVshare’s Terms of Service require that disputes be resolved through
               individual arbitration.

       RVshare’s Terms of Service are always available on its website. See Terms of Service,

RVSHARE.COM, https://rvshare.com/terms-of-service (last visited July 12, 2021).            The first

paragraph of the Terms of Service instruct users to read the terms carefully because the terms limit

RVshare’s liability and require that disputes be resolved through arbitration:

       Please read these Terms of Service (“Agreement”) carefully before using any of
       the Services (as that term is defined below) provided by RVshare, LLC
       ("Company”, “we,” or “us”). By using this website and its related mobile
       application (which we collectively refer to as the “website”) and the Services of
       Company, you are agreeing to all the terms contained herein. If you do not agree to
       this Agreement, your only recourse is to not use the website or Services of
       Company. . . . Please read this Agreement carefully, as it contains important
       information about limitations of liability and resolution of disputes through
       arbitration rather than court. (Klenotic Dec. ¶¶ 19, 24; Exs. E & G, p. 1.
       (emphasis added).)

       Though RVshare has revised the Terms of Service from time to time, all versions

applicable to Plaintiffs have required individual arbitration. (Klenotic Dec. ¶¶ 19-20, 24-25; Exs.

E & G, § 23.) The Terms of Service make clear that while RVshare retains the right to amend the

Terms of Service, the “Company’s right to amend this Agreement, in whole or in part, does not

apply to this ‘Disputes; Arbitration’ section. The version of this ‘Arbitration’ section in effect on

the date you last accepted the Agreement controls.” (Id.)




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 5 of 21 PageID #: 114
        The Terms of Service that Scott agreed to on June 11, 2020, confirmed when she completed

her booking, and then incorporated into her rental agreement, were the Terms of Service in effect

as of June 9, 2020. (Klenotic Dec. ¶ 19, Ex. E.) And the Terms of Service that Becker agreed to

on October 13, 2020, confirmed when she completed her booking, and then incorporated into her

rental agreement, were the Terms of Service in effect as of September 18, 2020. (Id. ¶ 24, Ex. G.)

For example, the arbitration agreement that Scott agreed to provides as follows:

        Any and all claims will be resolved by binding arbitration, rather than in
        court, except you may assert claims on an individual basis in small claims
        court if they qualify. This includes any claims you assert against us, our
        subsidiaries, users or any companies offering products or services through us
        (which are beneficiaries of this arbitration agreement). This also includes any
        claims that arose before you accepted the terms of this Agreement regardless
        of whether prior versions of the Agreement required arbitration.

        Arbitrations will be conducted by the American Arbitration Association
        (AAA) under its rules, including the AAA Arbitration Consumer Rules
        (together, the “AAA Rules”). Payment of all filing, administration and
        arbitrator fees will be governed by the AAA’s rules. To begin an arbitration
        proceeding, you must send a letter requesting arbitration and describing your
        claims to Company. If we request arbitration against you, we will give you
        notice at the email address or street address you have provided.

        You and Company acknowledge and agree that we are each waiving the right
        to a trial by jury as to all arbitrable claims. You and Company acknowledge
        and agree that we are each waiving the right to participate as a plaintiff or
        class member in any purported class action lawsuit, class-wide arbitration,
        private attorney-general action, or any other representative proceeding as to
        all claims. Further, unless you and Company both otherwise agree in writing,
        the arbitrator may not consolidate more than one party’s claims and may not
        otherwise preside over any form of any class or representative proceeding. (Id.
        Ex. E, § 23 (emphasis in original).)

        The June 9, 2020 Terms of Service that Scott agreed to and the September 18, 2020 Terms

of Service that Becker agreed to are substantially the same and both iterations include the operative

agreement to arbitrate and waive the right to pursue claims on behalf of a class. (Klenotic Dec. ¶¶

19, 24, Exs. E & G, § 23.) Notwithstanding that Plaintiffs agreed to submit all claims to arbitration

and not to pursue class relief, Plaintiffs filed this putative class action in breach of their agreements.



   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 6 of 21 PageID #: 115
                                             ARGUMENT

        A.      The Federal Arbitration Act Requires Arbitration of Plaintiffs’ Claims.

        The FAA provides that written arbitration agreements, like the ones at issue in this case,

“shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” 9 U.S.C. § 2. The FAA “embodies the national policy favoring

arbitration,” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006), and requires

that courts “‘rigorously enforce’ arbitration agreements according to their terms.” Am. Express

Co., 570 U.S. at 233 (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985)). “To

enforce this dictate, the [FAA] provides for a stay of proceedings when an issue is referable to

arbitration and for orders compelling arbitration when one party has failed or refused to comply

with an arbitration agreement.” Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003)

(citing 9 U.S.C. §§ 3, 4).

        When considering motions to stay proceedings and compel arbitration, the Sixth Circuit

applies the following four-part test:

        (1) Whether the parties agreed to arbitrate; (2) the scope of the agreement to
        arbitrate; (3) if federal statutory claims are involved, whether Congress intended
        those claims to be arbitrable; and (4) if only some of the claims are subject to
        arbitration, whether the nonarbitrable claims should be stayed pending arbitration.

Andrews v. TD Ameritrade, Inc., 596 F. App’x 366, 371 (6th Cir. 2014); Anderson I, 478 F. Supp.

3d at 691. The Court must examine the language of the parties’ agreement to arbitrate “in light of

the strong federal policy in favor of arbitration” and resolve “[a]ny doubts regarding arbitrability

. . . in favor of arbitration.” Anderson I, 478 F. Supp. 3d at 691 (citing Fazio v. Lehman Bros.,

Inc., 340 F.3d 386, 392 (6th Cir. 2003)); see also Javitch, 315 F.3d at 624 (“[A]ny doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or a . . . defense to arbitrability.”).




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 7 of 21 PageID #: 116
       Where, as here, “a party establishes the existence of a valid agreement to arbitrate, the

district court must grant the party’s motion to compel arbitration and stay or dismiss proceedings

until the completion of arbitration.” Bright v. Brookdale Senior Living, Inc., No. 3:19-cv-00374,

2020 WL 1676889, at *2 (M.D. Tenn. April 6, 2020) (citing Glazer v. Lehman Bros., Inc., 394

F.3d 444, 451 (6th Cir. 2005)); see also Asa v. Verizon Commc’ns, Inc., No. 1:17-cv-256, 2017

WL 5894543, at *3 (E.D. Tenn. Nov. 29, 2017) (“If a valid arbitration agreement governs a claim,

courts must compel arbitration” under 9 U.S.C. §§ 3, 4).

       Application of the Sixth Circuit’s four-part test to the facts in this case reveals that the

Court should stay these proceedings and compel individual arbitration of Plaintiffs’ claims.

               1.     Plaintiffs agreed to arbitrate their claims.

       The threshold question of “[w]hether a valid agreement to arbitrate exists is determined by

state law.” Bright, 2020 WL 1676889, at *2 (citations omitted). In this regard, the Terms of

Service contain the following “Governing Law” clause:

       These Terms are governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
       (“FAA”), AAA Rules, federal arbitration law, and . . the laws of the state in which
       you reside (as determined by the billing address you have provided us), without
       regard to conflict of laws principles. It is the intent of the parties that the FAA and
       AAA Rules shall preempt all state laws to the fullest extent permitted by law.
       (Klenotic Dec. Ex. E § 26 & Ex. G § 27.)

Consistent with the complaint’s allegation as to Plaintiffs’ residency (Compl. ¶¶ 1-2), Scott

provided a Tennessee billing address and Becker provided a Florida billing address in connection

with their respective bookings of RVs through RVshare.com.             (Klenotic Dec. ¶¶ 18, 23.)

Accordingly, the question of whether Scott entered a valid agreement to arbitrate is governed by

Tennessee law, whereas Florida law controls with respect to Becker.2


2
 This result would be the same even in the absence of the governing law clause. See Anderson I,
478 F. Supp. 3d at 692-94; see also Rimel v. Uber Techs., Inc., No. 615-cv-2191, 2016 WL
6246812, at *5 (M.D. Fla. Aug. 4, 2016), adopted, 246 F. Supp. 3d 1317 (M.D. Fla. 2017).


    Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 8 of 21 PageID #: 117
       As outlined above, both Scott and Becker agreed to RVshare’s Terms of Service by

clicking on the “AGREE & CONTINUE” button to start the booking process and by clicking the

“Confirm & Pay” button to complete the booking. Tennessee and Florida courts have consistently

upheld clickwrap agreements like those Plaintiffs agreed to here. See, e.g., Anderson I, 478 F.

Supp. 3d at 697 (applying Tennessee law and collecting cases); Anderson II, 490 F. Supp. 3d at

1274-75 (same); Segal v. Amazon.com, Inc., 763 F. Supp. 2d 1367, 1369-70 (S.D. Fla. 2011) (“In

Florida and the federal circuits . . . clickwrap agreements are valid and enforceable contracts.”)

(citation omitted); Temple v. Best Rate Holdings LLC, 360 F. Supp. 3d 1289, 1304-05 (M.D. Fla.

2018); Mason v. Midland Funding LLC, 815 F. App’x 320, 322 (11th Cir. 2020) (“Courts have . . .

largely approved the use of clickwrap agreements for the same basic reason that they have

approved the use of shrink wrap agreements: the consumer is on notice that an agreement exists

and receives the opportunity to review the terms of that agreement and to consent.”).

       Such agreements “have been found valid even where the party was required to click on a

link to view the terms of the agreement.” Anderson I, 478 F. Supp. 3d at 697-98 (collecting cases);

MetroPCS Commc’ns, Inc. v. Porter, 273 So. 3d 1025, 1028–29 (Fla. Dist. Ct. App. 2018)

(enforcing arbitration clause contained in conspicuous hyperlink to terms and conditions); Zamber

v. American Airlines, Inc., 2020 WL 1445479, at *3 (S.D. Fla. Feb. 11, 2020) (“Federal courts

have consistently enforced clauses contained in clickwrap agreements . . . where the agreement is

presented via a hyperlink to a page separate from the one containing the box or button manifesting

assent.”) (quoting Davis v. USA Nutra Labs, 303 F. Supp. 3d 1183, 1190-91 (D.N.M. Mar. 28,

2018)); Whitt v. Prosper Funding LLC, 15-cv-136, 2015 WL 4254062, at *5 (S.D.N.Y. July 14,

2015) (enforcing arbitration clause where terms were viewable only by following conspicuous

hyperlink).




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 9 of 21 PageID #: 118
       For example, in Anderson I, this Court enforced an arbitration clause contained in a

clickwrap agreement similar to the Terms of Service involved here. 478 F. Supp. 3d at 688-91,

696-99. There, the defendant’s (eBay) online checkout process contained a screen with the

following language: “By placing your order, you authorize PayPal to process your payment, and

you agree to PayPal’s user agreement and privacy statement and eBay’s User Agreement and

Privacy Notice.” Id. at 688-89. Like the references to the Terms of Service in this case, the words

“User Agreement” and “Privacy Notice” were hyperlinked. Id. As shown by the image below,

underneath this language there was an icon “titled ‘Confirm and Pay’ that must be clicked on in

order to complete the purchase.” Id.




       eBay sought to enforce the User Agreement’s arbitration provision—which, like the Terms

of Service in this case, included a class action waiver—arguing that the plaintiff accepted the User

Agreement by clicking the confirmation button to proceed with his purchase. The Anderson I

Court rejected the plaintiff’s arguments against enforcement of the arbitration clause and granted



   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 10 of 21 PageID #: 119
eBay’s motion to compel. Id. at 696-99. In upholding the enforceability of the arbitration

agreement under Tennessee law, the Court in Anderson I emphasized, among other things, that

“the hyperlink directing Plaintiff . . . to the User Agreement was available on the same screen in

which he was asked to confirm the agreement” and “[i]n one click of a mouse, Plaintiff . . . would

have been able to access the User Agreement and its Arbitration Agreement.” Id. at 698-99.

       The circumstances in the present case are nearly identical to those relied upon by the Court

in Anderson I. (Klenotic Dec. ¶¶ 7-14, 16, 21; Exs. A & B.) Like the plaintiff in Anderson I,

Plaintiffs here had multiple opportunities to access and review RVshare’s Terms of Service in one

click of a mouse. (Id.) In each instance, the hyperlink to the Terms of Service was conspicuously

presented to Plaintiffs in blue font and placed in close proximity to (either directly beside or above)

the button Plaintiffs were required to select to confirm their agreement. (Id.) And in each instance,

Plaintiffs agreed to the Terms of Service by clicking the required buttons. (Id.)

       Judge Richardson also issued an opinion granting another defendant’s (Walmart) motion

to compel in the Anderson case. See Anderson II, 490 F. Supp. 3d 1265. That case likewise upheld

the enforceability of a clickwrap agreement similar to RVshare’s Terms of Service and supports

granting RVshare’s requested relief. See id. at 1269, 1275-76. Indeed, Walmart’s checkout

process conspicuously displayed the following language: “By clicking Place Order, you agree to

Walmart's Updated Privacy Policy and Terms of Use.” Id. at 1268-69. In upholding the terms and

arbitration provision in Anderson II, the Court held that Walmart’s “Terms of Use were not hidden

from the consumer, and they required assent and confrontation by the user” where, like here, “the

hyperlink was prominently displayed directly above the ‘Place Order’ button which was required

to complete a purchase.” Id. at 1275-76; see also Asa, 2017 WL 5894543, at *5-7 (enforcing

arbitration clause administered through click-wrap process on Verizon’s website).




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 11 of 21 PageID #: 120
       Courts applying Florida law have reached the same result. See Raw Life Organics LLC v.

SBL, LLC, No. 20-cv-61944, 2021 WL 217765, at *5 (S.D. Fla. Jan. 6, 2021), adopted, 2021 WL

217076 (S.D. Fla. Jan. 21, 2021); Bell v. Royal Seas Cruises, Inc., No. 19-cv-60752, 2020 WL

5639947, at *6 (S.D. Fla. Sept. 21, 2020); see also Zamber, 2020 WL 1445479, at *3 (holding

clickwrap agreement enforceable under Florida law where hyperlink was conspicuously presented

directly above the button that a customer must click to log in); Temple, 360 F. Supp. 3d at 1304-05

(enforcing arbitration clause contained in clickwrap agreement where hyperlink to terms was

placed above “Get a Quote” button and thus, would have been within plaintiff’s “line of vision”).

       Federal courts in other jurisdictions have likewise upheld clickwrap agreements under

similar facts. E.g., Plazza v. AirBnB, Inc., 289 F. Supp. 3d 537, 551-54 (S.D.N.Y. 2018) (AirBnB’s

sign in and account creation screens placed plaintiffs on reasonable notice of arbitration agreement

contained in terms and conditions where operative button was followed by text referring to “Terms

of Service” in blue font and underlined, indicating a hyperlink); Fteja v. Facebook, Inc., 841 F.

Supp. 2d 829, 835-40 (S.D.N.Y. 2012) (Facebook’s sign-up procedure gave users reasonable

notice of terms of service where “Sign Up” button was immediately followed by language that

“By clicking Sign Up, you are indicating that you have read and agree to the Terms of Service”

and “Terms of Service” was underlined, indicating that the phrase was a hyperlink); Swift v. Zynga

Game Network, Inc., 805 F. Supp. 2d 904, 908, 912 (N.D. Cal. 2011) (arbitration clause was

enforceable where user clicked on button marked “accept,” below which was statement in small

gray font indicating that clicking on the button meant accepting the hyperlinked “terms of

service”); Gorny v. Wayfair Inc., No. 18-cv-8259, 2019 WL 2409595, at *5 (N.D. Ill. June 7, 2019)

(compelling individual arbitration of plaintiff’s claims where hyperlink to terms of use appeared

immediately below “Place Your Order” button).




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 12 of 21 PageID #: 121
       Plaintiffs have not and cannot supply any valid basis for the Court to deny enforcement of

the parties’ arbitration agreements. Indeed, Plaintiffs acknowledge in their complaint that the

Terms of Service contain an arbitration agreement, but they then seek to avoid application of that

agreement to their claims. (Compl. ¶¶ 87-90.) They allege that the arbitration agreement is

unenforceable because renters must consent to RVshare’s Terms of Service without an opportunity

to first review them, that “the renter never signs nor in any way affirmatively acknowledges the

[Terms],” and that the arbitration clause is “hidden” and “buried in the last pages” of the Terms of

Service. (Id.) Each of these arguments fails.

       First, contrary to Plaintiffs’ assertions, renters are presented with multiple opportunities to

review RVshare’s Terms of Service during the booking process with the click of a conspicuously

placed hyperlink. (Klenotic Dec. ¶¶ 7-14, Exs. A & B.)

       Second, it is immaterial that Plaintiffs did not “sign” the Terms of Service. E.g., Seawright

v. Am. Gen. Fin. Servs., Inc., 507 F.3d 967, 978 (6th Cir. 2007) (“[A]rbitration agreements under

the FAA need to be written, but not necessarily signed.”); McCray v. Universal Health Servs., No.

3:20-cv-00391, 2020 WL 4207648, at *6 (M.D. Tenn. July 22, 2020) (fact that arbitration

agreement was unsigned was “irrelevant” because, under Tennessee law, assent to be bound may

be manifested by parties’ “actions or inactions”). Indeed, just like the terms at issue in Anderson

II, RVshare’s Terms of Service “require[] assent and confrontation by the user.” 490 F. Supp. 3d

at 1275-76. By clicking “AGREE & CONTINUE” and “Confirm & Pay” during the RV booking

process, Plaintiffs acknowledged that they were agreeing to the Terms of Service and assented to

the arbitration agreement contained therein. See, e.g., id.; Zamber, 2020 WL 1445479, at *3

(applying Florida law and holding plaintiff manifested assent to terms and condition by clicking

log-in button).




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 13 of 21 PageID #: 122
       Third, Plaintiffs’ assertion that the arbitration clause is unenforceable because it is “hidden”

and “buried in the last pages of its Terms” is without merit. Although the arbitration agreement

appears in Section 23 of the Terms of Service, the existence of the arbitration provision is expressly

disclosed on page 1, in the very first paragraph (Klenotic Dec. Exs. E & G, p. 1). See Anderson I,

478 F. Supp. 3d at 698, 698 n.5 (arbitration agreement was enforceable despite location on page

12 of User Agreement where “information regarding the existence of agreement can be found in

bold font on the first page”).

       Finally, as Plaintiffs concede, the “failure to read a contract does not relieve a party of its

obligations under the contract.” (Compl. ¶ 89). This rule of law is recognized and enforced in

both Tennessee and Florida, and defeats Plaintiffs’ challenge to the arbitration clause here. See

Anderson I, 478 F. Supp. 3d at 698 (“[A] party’s failure to read a contract he or she signed is not

. . . a defense to enforcement.”) (citing Wofford v. M.J. Edwards & Sons Funeral Home Inc., 490

S.W.3d 800, 812 (Tenn. Ct. App. 2015)); Porter, 273 So.3d at 1028–29 (compelling arbitration

where hyperlink to terms was conspicuous and plaintiff “simply chose not to click on the

hyperlink” because under Florida law, “a person has no right to shut his [or her] eyes or ears to

avoid information, and then say that he [or she] has no notice”).

       In short, by completing the booking process for their respective RV rentals on

RVshare.com, Plaintiffs agreed at least three times to be bound by RVshare’s Terms of Service.

In doing so, Plaintiffs assented to the arbitration agreement contained in the Terms of Service,

where they agreed to resolve “[a]ny and all claims . . . by binding arbitration, rather than in court.”

(Klenotic Dec. Exs. E & G, § 23.) In addition, Plaintiffs also agreed to the class-action waiver set

forth in the arbitration agreement, where they agreed that they “are each waiving the right to

participate as a plaintiff or class member in any purported class action lawsuit.” (Id.) Plaintiffs




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 14 of 21 PageID #: 123
have no cognizable defense to enforcement and application of the arbitration agreement and the

class-action waiver here.3 Accordingly, their agreements to arbitrate as individuals must be

“rigorously enforced” as written. See Am. Express Co., 570 U.S. at 233.

               2.      Plaintiffs’ claims are within the scope of the arbitration agreement.

       The arbitration agreement set forth in RVshare’s Terms of Service applies to “any and all

claims.” (Klenotic Dec. Exs. E & G, § 23 (emphasis in original).) Such “broadly written

arbitration clauses must be taken at their word and extend to situations that fall within their

purview.” Watson Wyatt & Co. v. SBC Holdings, Inc., 513 F.3d 646, 650 (6th Cir. 2008) (citing

Fazio, 340 F.3d at 396). The Court, when faced with such a broad arbitration provision, “should

follow the presumption of arbitration and resolve doubts in favor of arbitration. Indeed, in such a

case, only an express provision excluding a specific dispute, or the most forceful evidence of a

purpose to exclude the claim from arbitration, will remove the dispute from consideration by the

arbitrators.” See SolvayPharms., Inc. v. DuramedPharms., Inc., 442 F.3d 471, 482 n.10 (6th Cir.

2006) (citations and punctuation omitted); see also Stout v. J.D. Byrider, 228 F.3d 709, 715 (6th

Cir. 2000) (emphasizing that any doubt regarding the applicability of an arbitration clause must be

resolved in favor of arbitration).



3
  While Plaintiffs’ complaint asserts a variety of fraud claims, those allegations do not defeat the
arbitration agreement set forth in the Terms of Service. In deciding a motion filed pursuant to
sections 3 and 4 of the FAA, the Court “may consider only issues relating to the making and
performance of the agreement to arbitrate.” Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388
U.S. 395, 402-404 (1967) (holding general claims of fraud must be resolved by arbitrator and only
fraud that “goes to the ‘making’ of the agreement to arbitrate” may be adjudicated by district
court). Thus, only “‘a well-founded claim of fraud in the inducement of the arbitration clause
itself, standing apart from the whole agreement’ may invalidate an arbitration clause, and district
courts are authorized to make threshold rulings in this regard.” See Fazio, 340 F.3d at 397
(quoting Arnold v. Arnold Corp., 920 F.2d 1269, 1278-79 (6th Cir. 1990)) (emphasis in original).
Plaintiffs do not allege any fraud in the “making” of their respective agreements to arbitrate.
Accordingly, Plaintiffs’ fraud claims cannot invalidate the arbitration provision contained in the
Terms of Service and those claims must be resolved by the arbitrator, rather than this Court.


    Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 15 of 21 PageID #: 124
       The standard for determining whether a particular claim or dispute is encompassed by an

arbitration provision is whether the “action could be maintained without reference to the contract

or relationship at issue.” Fazio, 340 F.3d at 395. And it is Plaintiffs’ burden to show that their

claims do not fall within the scope of the arbitration agreement set forth in the Terms of Service.

See Gilmerv. Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991) (citations omitted). To meet

that burden, Plaintiffs must establish “with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” AT& T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 650 (1986) (citation and internal quotation marks omitted).

       Here, none of Plaintiffs’ claims can be maintained without reference to their agreements

and relationships with RVshare. Plaintiffs’ fraud counts (Counts I through V) are premised on

RVshare’s alleged misrepresentation and/or concealment of facts regarding “the entire RV rental

and claim process.” (Compl. ¶¶ 92-126.) These alleged misrepresentations also form the basis of

Scott’s claim for violation of the Tennessee Consumer Protection Act (Count VI) and Becker’s

claim for violations of Florida’s Unfair and Deceptive Trade Practices Act (Count VII). (Id.

¶¶ 131, 134-35.) Plaintiffs’ “Unjust Enrichment / Quasi Contractual Claim” (Count VIII), is also

based on the parties’ contract and relationship, and seeks “non-restitutionary disgorgement” of

amounts paid to RVshare for its services through RVshare.com, including rental fees, insurance

premiums, lost damage deposits, and dispute handling fees. (Id. ¶¶ 139-41.)

       All of the matters about which Plaintiffs complain are expressly covered by RVshare’s

Terms of Service. See, for example, Klenotic Dec. Exs. E & G at § 2 (describing company’s

limited role with respect to transactions between owners and renters); § 4 (describing owner’s

obligation to provide true and accurate information and photos of RVs listed for rent on

RVshare.com); § 5 (stating that RVshare does not control the content of listings nor the condition




  Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 16 of 21 PageID #: 125
or suitability of any RVs and disclaiming liability related to listings); § 7 (identity verification);

§ 9 (describing obligations of owners and renters by entering into rental agreement, including “to

revise the rental agreement as necessary to accurately represent the RV, rules, features, etc.”); § 10

(describing company’s role in payment disputes); § 11 (describing terms governing damage to

RVs and agreement of members “to assist Company in the settlement of security deposit claims

and dispute resolution”); § 12 (security deposits); § 13 (insurance); § 14 (explaining company

service fees, which cover among other things 24/7 roadside customer support); § 15 (describing

RVshare renter fees); § 20 (limitation of liability); § 21 (disclaimers); § 23 (arbitration).

       Accordingly, since Plaintiffs cannot maintain any claim without reference to their

contractual dealings and relationship with RVshare, this dispute falls squarely within the scope of

Plaintiffs’ agreements to arbitrate.4

       B.      The Court Should Require Arbitration on an Individual Basis.

       The Court should also compel each Plaintiff to proceed with arbitration on an individual

basis. “The ‘principal purpose’ of the FAA is to ensure that private arbitration agreements are

enforced according to their terms.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011)

(citation and internal punctuation omitted). Consistent with that purpose, the FAA allows a party

to obtain an order compelling arbitration “in the manner provided for in [the parties’] agreement.”

9 U.S.C. § 4; see also 9 U.S.C. § 3; Concepcion, 563 U.S. at 344 (noting that “§3 requires courts

to stay litigation of arbitral claims pending arbitration of those claims ‘in accordance with the terms

of the agreement’; and §4 requires courts to compel arbitration ‘in accordance with the terms of

the agreement’ upon the motion of either party to the agreement . . .”).



4
  The third and fourth prongs of the Sixth Circuit’s test are not at issue here, as Plaintiffs do not
assert any federal statutory claims in this action and all of the claims asserted in the complaint are
referable to arbitration. See Anderson I, 478 F. Supp. 3d at 691.


    Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 17 of 21 PageID #: 126
       Importantly, the United States Supreme Court has held that “a party may not be compelled

under the FAA to submit to class arbitration unless there is a contractual basis for concluding that

the party agreed to do so.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684

(2010). An agreement to arbitrate is therefore presumed to require arbitration on an individual

basis unless the agreement expressly permits class arbitration. See id.; see also Huffman v. Hilltop

Cos., 747 F.3d 391, 398-99 (6th Cir. 2014) (holding, where arbitration clause did not mention

classwide arbitration, “that the arbitration clause does not authorize classwide arbitration, and . . .

that the plaintiffs must proceed individually”).

       Far from authorizing class arbitration, RVshare’s Terms of Service include an express

waiver of the right to pursue claims on a class-wide basis:

       You and Company acknowledge and agree that we are each waiving the right
       to a trial by jury as to all arbitrable claims. You and Company acknowledge
       and agree that we are each waiving the right to participate as a plaintiff or
       class member in any purported class action lawsuit, class-wide arbitration,
       private attorney-general action, or any other representative proceeding as to
       all claims. Further, unless you and Company both otherwise agree in writing,
       the arbitrator may not consolidate more than one party’s claims and may not
       otherwise preside over any form of any class or representative proceeding.
       (Klenotic Dec. Exs. E & G, § 23 (emphasis in original).)

       Arbitration agreements that preclude class relief, like the one found in RVshare’s Terms of

Service, are valid and enforceable. Concepcion, 563 U.S. 333; Am. Express Co., 570 U.S. at 233

(“[C]ourts must ‘rigorously enforce’ arbitration agreements according to their terms, . . . including

terms that ‘specify with whom [the parties] choose to arbitrate their disputes.’”). In this case,

Plaintiffs and RVshare mutually agreed in the Terms of Service to waive the right to pursue class

claims, and such waiver must be enforced as written. Accordingly, the Court should enter an order

directing Plaintiffs to arbitrate their claims against RVshare in accordance with the Terms of

Service and to do so on an individual, non-class basis.




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 18 of 21 PageID #: 127
       C.      This Action Should be Stayed Pending Completion of Arbitration.

       Under the FAA, if the Court “determines a cause of action is covered by an arbitration

clause, it must stay the proceedings until the arbitration process is complete.” Fazio, 340 F.3d at

392 (citing 9 U.S.C. § 3); see also Finchum v. Spring Commc’ns Holding, Inc., No. 3:19-cv-348,

2019 WL 3531797, at *3 (M.D. Tenn. Aug. 2, 2019) (“Section 3 requires a court to stay the

proceedings where (1) the issues are arbitrable; (2) a party requests a stay; and (3) the party

requesting the stay is not in default.”) (citation omitted). Because RVshare has established that an

enforceable arbitration agreement applies to all of Plaintiffs’ claims and RVshare is not in default

in seeking to enforce that agreement, the Court should stay this litigation pending arbitration of

Plaintiffs’ claims on an individual basis.

                                         CONCLUSION

       For the reasons set forth above, RVShare respectfully requests that the Court grant this

motion to stay proceedings and compel individual arbitration, and grant such other and further

relief as the Court deems proper and just.

       Dated: July 12, 2021                          Respectfully submitted,

                                                     /s/ Michael G. Abelow
                                                     Michael G. Abelow (#26710)
                                                     Alice E. Haston (#038708)
                                                     SHERRARD ROE VOIGT & HARBISON, PLC
                                                     150 Third Ave. S, Suite 1100
                                                     Nashville, TN 37201
                                                     P: 615-742-4200
                                                     F: 615-742-4539
                                                     mabelow@srvhlaw.com
                                                     ahaston@srvhlaw.com

                                                     —and—




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 19 of 21 PageID #: 128
                                       Patrick J. Krebs (pro hac vice)
                                       Daniel H. Bryan (pro hac vice)
                                       Taft Stettinius & Hollister LLP
                                       200 Public Square, Suite 3500
                                       Cleveland, Ohio 44114-2302
                                       Telephone: (216) 706-3692
                                       Fax: (216) 241-3707
                                       pkrebs@taftlaw.com
                                       dbryan@taftlaw.com

                                       Attorneys for Defendant RVshare LLC




Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 20 of 21 PageID #: 129
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, a true and exact copy of the foregoing

was electronically filed with the Clerk’s office using the CM/ECF system, which sent a notification

to all parties registered with the Court’s electronic filing system, including the following:

       James C. Bradshaw III
       Wyatt, Tarrant & Combs, LLP
       333 Commerce St., Suite 1050
       Nashville, TN 37201
       (615) 244-0020
       jbradshaw@wyattfirm.com

       Cam F. Justice
       Adam D. Breit
       Justice Law
       8551 W. Sunrise Blvd., Suite 300
       Plantation, FL 33322
       (954) 515-5656
       justicepleadings@justiceinjurylawyer.com
       abreit@justiceinjurylawyer.com

       Attorneys for Plaintiffs


                                                      /s/ Michael G. Abelow
                                                      Michael G. Abelow




   Case 3:21-cv-00401 Document 22 Filed 07/12/21 Page 21 of 21 PageID #: 130
